DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/22/2021 has been entered. Claims 1-10, 12-21 are pending in the application.

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 that Prince does not teach the particular arrangement of pores, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The specific arrangement of pores is addressed in the rejections below. 
Regarding the argument concerning Prince using the smallest spacing distance possible, and teaching away from the spacing as claimed, applicant recognized that the claimed range or 4-7 microns overlaps the referenced range of about 3-4 microns of Prince, and Prince also states the shape and size of the pores and the spacing between the pores may be selected depending on the desired application ([0040]). With regard to teaching away, see MPEP 2143.04 I, disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention, In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004).
Regarding the argument that the spacing has a surprising effect, see 716.02(b) appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
Regarding the argument that spacing is important to the filter’s durability, it is noted that the features upon which applicant relies (i.e., durability) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding the argument that Boyce provides a filter capable of flexing and deforming and as such is unsuitable for the purpose, and does not provide a filter less prone to cracking, Prince teaches in order to obtain high flow rates through the filter, it is necessary to prevent clogging or fouling of the filter ([0066]), and Alderson teaches a tunable filter displaying enhanced size selectivity or defouling properties (title), and that benefits include improvements in shear modulus, fracture toughness, and indentation resistance (Introduction, paragraph 1), that the deformation of the filter may be used for defouling (page 23 col 2, first paragraph), that the size of the particle that can pass through the membrane can be increased by applying a tensile load or strain in the y direction (page 17 col 2, paragraphs 1 and 2), and that anticipated forces due to pressure build-up need to be considered in the design and selection of the appropriate filter material and control system to ensure satisfactory defouling occurs. Providing size-selective filter that deforms under loading, and that loading should be taken into account in the selection of the filter, for use in biomedical applications such as ultrafiltration and drug release membranes (page 23, col 2, 3rd – 5th paragraphs), using Boyce’s porous materials and patterning to tailor the mechanical response to loading of the filter/sieve.
Regarding the amendment to claim 12, see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prince (US PG Pub 2002/0033367), in view of Boyce (US PG Pub No. 2011/0059291), in further view of Alderson (And Auxetic Filter: A Tunable Filter Displaying Enhanced Size Selectivity or Defouling Properties, 2000).
With respect to claim 1, Prince teaches a filter comprising a plurality of pores arranged two- dimensionally to filter a biomaterial (abstract, Figure 1, below), a plurality of first pores extending in a first direction and having a relatively longer structure in the first direction than in a direction perpendicular to the first direction; and a plurality of second pores having a relatively long structure in a second direction different from the first direction (Figure 1 below), the first and second pores have a length in a minor axis direction and a length in a major axis direction, and the length of each of the first and second pores in the major axis direction is 10 μm to 20 μm, and the length of each of the first and second pores in the minor axis direction is 4 μm to 7 μm ([0037], selected pore size typically less than about 10-20 microns with thickness typically less than about 1-15 microns). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However Prince does not disclose an end portion along a major axis direction of the second pores faces a central portion on a longer side of the first pores. Prince teaches the precise size and shape of the pores, and the pattern of the pores may be selected depending on the desired application ([0043]). 
Boyce teaches structured porous materials with tailored isotropic and anisotropic Poisson’s ratios relating to patterning pores or slots, with applications directed to fields including biomedical and filters and sieves ([0002]), defines auxetic materials as those having a negative Poisson’s ratio ([0003]), and that by varying the placement, size, shape, and orientation of pores the material’s mechanical response to loading can be controlled, useful in structures including membranes, substrates, sheets, tubes, and other complex shapes ([0006]). The exemplar pattern is the orthogonal ellipse pattern (OEP) an end portion along a major axis direction of the second pores faces a central portion on a longer side of the first pores. Alderson teaches the potential of auxetic materials and structures in filter cleaning and defouling and that a micro machined auxetic structure shows enhanced functional performance over conventional filter structures (abstract) and that the mechanism for producing a negative Poisson’s ratio is not scale dependent (Introduction).
One of ordinary skill in the art would have been motivated to incorporate the pore patterning of Boyce into the filter of Prince because, according to Alderson, the benefits of having a negative Poisson’s ratio have been investigated and many improvements in mechanical properties have been identified including shear modulus, fracture toughness, indentation resistance, and acoustic response  (Introduction).
Applicant amended to require the shortest distance between the first pores and the second pores is 1 μm to 7 μm.  Prince teaches spaces between adjacent pores is from about 3 to 4 microns ([0042], Figures 2-4).

    PNG
    media_image1.png
    453
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    831
    media_image2.png
    Greyscale


With respect to claim 2, the filter of claim 1 is taught above. Boyce further teaches the first and second pores are respectively alternately arranged in the first and second directions (Boyce Figure 1, above).  
With respect to claim 3, the filter of claim 1 is taught above. Boyce further teaches the end portion along the major axis direction of the first pores faces the central portion of the longer side of the second pores or an area adjacent thereto (Boyce Figure 1, above).  

    PNG
    media_image3.png
    702
    820
    media_image3.png
    Greyscale
With respect to claim 4, the filter of claim 1 is taught above. Boyce further teaches pairs of some of the first pores are respectively arranged in the first direction with a second pore in between each two pairs, the second pore being aligned in the first direction, and pairs of some of the first pores are respectively arranged in the second direction with the second pore in between each two pairs (Boyce Figure 2, below).  Alternatively, Boyce further teaches that in other embodiments repeating pores, slits, slots, notches, cuts, or other geometric shapes can surround matrix material domains of different shapes (triangular, circular, oblong, irregular, etc.) (Boyce [0024]). Prince teaches the pattern of the pores may be selected depending on the desired application (Prince [0043]), and that various patterns 
With respect to claim 5, the filter of claim 1, is taught above. Boyce further teaches some of the first pores are respectively arranged in the first direction with a second pore in between each two of the first pores, the second pore being aligned in the first direction, and some of the first pores are respectively misaligned so that major axis directions of the first pores are separated along the second direction (Boyce Figure 2, above).  
With respect to claim 6, the filter of claim 1, is taught above. Boyce teaches a plurality of third pores between the plurality of first pores and the plurality of second pores (Figure 2).  
With respect to claim 7, the filter of claim 6, is taught above. Boyce further teaches that in other embodiments repeating pores, slits, slots, notches, cuts, or other geometric shapes can surround matrix material domains of different shapes (triangular, circular, oblong, irregular, etc.) (Boyce [0024]). Prince teaches the pattern of the pores may be selected depending on the desired application (Prince [0043]), and that various patterns have different advantages (Prince [0039, 0042, 0043]). It would have been obvious to one of skill in the art to try variations patterns including those of Prince Figures 1-5 (Figure 5 including circular pores), and Boyce Figures 1-12, and third pores with the same length in the first and second directions. The claimed configuration would have been obvious as a simple change in shape absent evidence of criticality. See MPEP 2144.04 IV.B; changes in shape, absent persuasive evidence of criticality, are generally obvious to those of ordinary skill in the art.
With respect to claim 8, the filter of claim 1, is taught above. Boyce teaches the plurality of pores are separated by uniform gaps in the first and second directions (Boyce Figure 1).  
With respect to claim 9, the filter of claim 1, is taught above. Boyce teaches each of the first and second pores has an elliptical shape (Boyce Figure 1).
With respect to claim 10, the filter of claim 1, is taught above. Prince teaches the ratio of the length in the major axis direction to the length in the minor axis direction of each of the first and second pores is greater than or equal to about 2.5 (Prince provides examples in the form of Figures 2-4, with ratios of 4, 3.6, and 4.8 respectively).  
With respect to claim 12, the filter of claim 1, is taught above. 
Applicant amended to require a shortest distance between the first pores and the second pores is 5 μm to 6 μm. Prince teaches spaces between adjacent pores is from about 3 to 4 microns ([0042], Figures 2-4), and the spacing between the pores may be selected depending on the desired application ([0040]).
It would have been obvious to one of ordinary skill in the art to optimize the size of the spacing between pores, based on the strength of the material ([00039]. The claimed 5 μm to 6 μm spacing would be arrived at by such optimization.
Prince teaches a shortest distance between the first pores and the second pores is 1 μm to 7 μm (Prince [0042], Figures 2-4).
With respect to claim 13, the filter of claim 1, is taught above. Prince teaches the ratio of an area of the plurality of pores to an area of the filter is greater than or equal to 30% (Prince [0011, 0056].  
With respect to claim 17, the filter of claim 1, is taught above. Prince teaches the biomaterial comprises blood, and the first and second pores are configured to allow red blood cells in the blood to pass therethrough but not to allow white blood cells in the blood to pass therethrough (Prince [0023]).  
With respect to claim 19, Prince teaches a filter comprising a plurality of pores arranged two- dimensionally to filter a biomaterial (abstract, Figure 1, above), a plurality of first pores extending in a first direction and having a relatively longer structure in the first direction than in a direction perpendicular to the first direction; and a plurality of second pores having a relatively long structure in a second direction different from the first direction (Figure 1), the first and second pores have a length in a minor axis direction and a length in a major axis direction, and the length of each of the first and second pores in the major axis direction is 10 um to 20 um, and the length of each of the first and second pores in the minor axis direction is 4 μm to 7 μm ([0037], selected pore size typically less than about 10-20 microns with thickness typically less than about 1-15 microns).  
While Prince teaches the first and second pores are alternately arranged in the first and second directions, they are not respectively arranged in the first and second directions. Prince teaches the pattern of the pores may be selected depending on the desired application ([0043]).
Boyce teaches structured porous materials with tailored isotropic and anisotropic Poisson’s ratios relating to patterning pores or slots, with applications directed to fields including biomedical and filters and sieves ([0002]), defines auxetic materials as those having a negative Poisson’s ration ([0003]), and that by varying the placement, size, shape, and orientation of pores the material’s mechanical response to loading can be controlled, useful in structures including membranes, substrates, sheets, tubes, and other complex shapes ([0006]). The exemplar pattern is the orthogonal ellipse pattern (OEP) ([0007], Figure 1, second figure below), illustrating first and second pores respectively alternately arranged in the first and second directions. Alderson teaches the potential of auxetic materials and structures in filter cleaning and defouling and that a micro machined auxetic structure shows enhanced functional performance over conventional filter structures (abstract) and that the mechanism for producing a negative Poisson’s ration is not scale dependent (Introduction).
One of ordinary skill in the art would have been motivated to incorporate the pore patterning of Boyce into the filter of Prince because, according to Alderson, the benefits of having a negative Poisson’s ratio have been investigated and many improvements in mechanical properties have been identified including shear modulus, fracture toughness, indentation resistance, and acoustic response  (Introduction).
Applicant amended to require the shortest distance between the first pores and the second pores is 1 μm to 7 μm.  Prince teaches spaces between adjacent pores is from about 3 to 4 microns ([0042], Figures 2-4).
With respect to claim 20, the filter of claim 19 is taught above. Boyce teaches an end portion along a major axis direction of the first pores faces a central portion of a longer side of the second pores, and/or the end portion along the major axis direction of the second pores faces the central portion of the longer side of the first pores (Figure 1).   

Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prince (US Patent No. 6491819 US PG Pub 2002/033367), in view of Boyce (US PG Pub No. 2011/0059291), in further view of Alderson (And Auxetic Filter: A Tunable Filter Displaying Enhanced Size Selectivity or Defouling Properties, 2000), in further view of Kanbara (US PG Pub 2017/0247662).
With respect to claims 14 and 16, the filter of claim 1, is taught above. Kanbara teaches a cancer trapping metal filter that extracts components from blood based on size using a plurality of through holes (see Kanbara paragraphs [0002, 0013, 0018], Kanbara Figure 1), and that the filter is comprised of a metal sheet (see Kanbara paragraph [0060]). One of ordinary skill in the art, before the effective filing date of the invention would have been motivated to incorporate a metal sheet or plate structure, and a rigid material including inorganic substance into the filter in order to maintain the size and shape of the filter even when a force is applied (see Kanbara paragraph [0060]).
With respect to claim 18, the filter of claim 1 is taught above. Kanbara teaches a support member on a bottom surface of the filter to support the filter and at least one opening exposing the bottom surface of the filter ([0099], Figure 8(B), casing 33, filter 10, outlet 302).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prince (US Patent No. 6491819 US PG Pub 2002/033367), in view of Boyce (US PG Pub No. 2011/0059291), in further view of Alderson (And Auxetic Filter: A Tunable Filter Displaying Enhanced Size Selectivity or Defouling Properties, 2000), in view of Van Rijn (US 5,753,014).
With respect to claim 15, the filter of claim 1 is taught above. Van Rijn teaches a membrane filter processed with silicon micromachining and photo-lithography, applicable as a leukocyte filter (abstract), suitable materials for the membrane of the filter include silicon and carbon, and for biomedical applications the membrane may be composed of a biocompatible material like silicon nitride, silicon carbide, silicon oxynitride, titanium, titanium oxide, titanium oxynitride, where the material of the membrane layer or the support may be inorganic, glass-like, a ceramic matrix composite, ceramic, polymeric, a semiconductor, a metal or an alloy etc. (col 11 lines 55-59), the support may be for example a semi-conductor wafer (col 3 lines 63 – col 4 line 1). It would have been obvious to one of skill in the art to include Van Rign’s materials and support as it has an advantage in vulnerable cell separation applications (col 4 lines 13-18), and to provide a method by which the improved filter may be manufactured (col 1 lines 50-56).
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Prince (US Patent No. 6491819 US PG Pub 2002/033367), in view of Boyce (US PG Pub No. 2011/0059291), in further view of Alderson (And Auxetic Filter: A Tunable Filter Displaying Enhanced Size Selectivity or Defouling Properties, 2000), in view of Kanbara (US PG Pub 2017/0247662) in view of Tai (US PG Pub 2012/0178097).
With respect to claim 21, the filter of claim 1 is taught above. Tai teaches a method including providing a pressure source coupled to the filter for applying pressure ([0010]), that most filtration an injection unit injecting the biomaterial into the filter; Kanbara teaches a cancer trapping metal filter that extracts components from blood bases on size using a plurality of through holes (see Kanbara paragraphs [0002, 0013, 0018], Kanbara Figure 1), where it is possible to observe the trapped cells (see Kanbara paragraph [0093]) a storing unit storing the biomaterial that passed through the filter.. One of ordinary skill in the art, would have been motivated to incorporate the trapping and storage function of Kanbara into the filter to observe the CTC that is trapped on the cancer cell-trapping metal filter member from the outside without disassembling the device (see Kanbara paragraph [0093]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777